DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	The interview summary of 4/15/22 included an email correspondence from applicant. There was an issue in attaching the email correspondence to that interview summary which the examiner did not catch. In order to ensure the record is complete and accurate, attached to this office action is the email correspondence from applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 19-22, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0034580 in view of Koch et al. US 2015/0290571.

Claims 1 and 28, Chen teaches an apparatus including a panel (26 or 90) formed by a series of members (29 or see fig. 4) which are respectively located and formed so as to define a plurality of apertures (30 or see fig. 4) in the panel which pass between a first face (28 or see fig. 4) and an opposing second face (27 or see fig. 4) of the panel, wherein the panel is formed as an integral unitary panel with a first group of members (29 or see fig. 4) which are spaced apart and arrange substantially in parallel and a second group of members (29 or see fig. 4) which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating pattern across the panel, the panel first face located so as to act as an impact surface on which liquid can impact and the panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees and the first face (28 or see fig. 4) is a planar surface formed by the first and second groups of members which lie in the same plane (Figure 3 and 4 of Chen clearly show a planar surface and the outlet face of the material 26 forms a planar surface within the plane containing the fibers 29 running both horizontally and vertically) (fig. 1-5, 18). The recitation of the apparatus for the at least partial collection/movement of liquid across a surface thereof and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the panel and not pass through the plurality of slots and/or apertures are recitations of intended use and do not provide any further structural limitations the apparatus. Chen does not teach the recited angle of offset of the respective members. 
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the panel not being used as part of a filtration system is merely a recitation of how the panel is used and does not provide any further structural limitations to the apparatus.
Claims 6, 20, 21, 25 and 26, Chen further teaches the members are arranged so as to form a series of substantially parallelogram shaped apertures (30 or see fig. 4) across the panel (fig. 1-5, 18); at least a surface of the panel is subjected to a surface plasma treatment (paragraph 75); the panel comprises two panels (26, 80. 90) provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-5, 18, paragraph 66); and the two panels are provided with mesh patterns of different configurations (1-5, 18, paragraph 59, 66).
Claim 7, Chen teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claim 19, Chen teaches the at least one panel would be breathable, as it has apertures in it (fig. 1-5, 18).  The recitation of the mesh structure being used for the diversion of a liquid that impacts the surface is merely a recitation of intended use that does not provide any further structural limitations.
Claim 22 recites the surface of the at least one panel acts as a switching surface being oleophobic, oleophilic, hydrophilic and/or hydrophobic.  The panel of Chen is taught as being hydrophilic (paragraph 12) and will therefore meet the limitations of the claim.  The panel of Chen will also be breathable as it has apertures in it (fig. 1-5, 18).  The recitation of the mesh structure being used for the diversion of a liquid is merely a recitation of intended use that does not provide any further structural limitations.

Claims 1, 6-7, 19, 22, 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons US 5,617,681 in view of Koch et al. US 2015/0290571.

Claims 1 and 28, Lyons teaches an apparatus (10) a panel (24) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the panel which pass between a first face and an opposing second face of the panel, wherein the panel is formed as an integral unitary panel with a first group of members  which are spaced apart and arrange substantially in parallel and a second group of members which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating pattern across the panel, the panel first face located so as to act as an impact surface on which liquid can impact and the panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees and the first face is a planar surface formed by the first and second groups of members  which lie in the same plane, Lyons teaches the mesh being a molded mesh, which one of ordinary skill in the art would readily recognize as having the first and second groups of members being arranged co-planar (fig. 1-14, col. 4, lines 42-51, col. 7, lines 31-44). The recitation of the apparatus for the at least partial collection/movement of liquid across a surface thereof and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the panel and not pass through the plurality of slots and/or apertures are recitations of intended use and do not provide any further structural limitations the apparatus. Lyons teaches the apparatus as part of a roof or wall of a building (fig.1-14, abstract). Lyons does not teach the recited angle of offset of the respective members.
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the panel not being used as part of a filtration system is merely a recitation of how the panel is used and does not provide any further structural limitations to the apparatus.
Claims 6, 19, 22, 25 and 26, Lyons further teaches the members are arranged to form a series of diamond, parallelogram or polygon shaped apertures (fig. 1-14); the panel is breathable via the plurality of slots (fig. 1-14); the first surface of the panel will have some hydrophobicity or hydrophilicity and is a breathable mesh through the apertures (fig. 1-14); at least two panels are provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-14) and the at least two panels are provided with patterns of apertures of different configurations as the various panels of Lyons will have apertures that do not line up exactly with the apertures of another panel (fig. 1-14).
Claim 7, Lyons teaches as obvious the apparatus of claim 1 and teaches the opening in the mesh can have various sizes (col. 4, lines 42-51) but does not teach the recited size of the apertures. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

Claims 1, 6-7, 19, 22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle US 2011/0132274 in view of Chen US 2014/0034580 and Koch et al. US 2015/0290571.

Claims 1 and 28, Cagle teaches an apparatus including a panel (15) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the panel which pass between a first face and an opposing second face of the panel, wherein the panel is formed as an integral unitary panel so as to form a mesh (paragraph 13), the panel first face located so as to act as an upper facing impact surface on which a liquid may impact and the panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees (fig. 1-5). Cagle teaches the panel is a mesh material but does not specifically teach a first and second group of members. One of ordinary skill in the art would recognize the ordinary meaning of the mesh (a woven knit, or knotted material of open texture with evenly spaced holes, Merriam Webster) would include a first group of members which are spaced apart and arranged substantially in parallel and a second group of member which are spaced apart and arranged substantially in parallel and the second group of members are arranged at an angle offset to the members of the first group of members with a repeating pattern across the panel. Cagle teaches a mesh but does not specifically teach a first face being a planar formed by the first and second groups of members which lie in the same plane. The recited mesh structure is very well known in the art as molded mesh or netting and is demonstrated by Chen (fig. 4, (90)). The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Cagle does not teach the recited angle of offset of the respective members.
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the apparatus for the at least partial collection/movement of liquid across a surface thereof and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the panel and not pass through the plurality of slots and/or apertures are recitations of intended use and do not provide any further structural limitations the apparatus.
The recitation of the panel not being used as part of a filtration system is merely a recitation of how the panel is used and does not provide any further structural limitations to the apparatus.
Claim 6, one of ordinary skill in the art would recognize that the members would form a series of parallelogram or polygon shaped apertures across the panel, given the ordinary meaning of the word mesh.
Claim 7, Cagle teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures or the offset angle of the members. The recited size of the apertures and offset angle of the members is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Claims 19 and 25, Cagle further teaches the panel is breathable via the apertures and is waterproof (paragraph 13); the panel comprises two panels (15, 15a) that are substantially in parallel and spaced apart by a predetermined distance (fig. 3).
	Claim 22, the panel of Cagle will inherently have some measure of hydrophilicity or hydrophobicity and will therefore meet the limitations of the claim.

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
Applicant argues that the recitation in the claims of “said panel is not used as part of a filtration system” removes Chen and Koch from the possibility of art to be used against the presently claimed invention. Applicant states that the use of the phrase “in one embodiment” is clear that this is an example where some embodiments may be used for filtration and others are not and therefore the use of the negative claim language is proper and disclaims use for filtration and would define the field of art to not include any filter. The claimed invention is directed to an apparatus (claim 1) and a panel (claim 28). Patentability is determined by what the structure of the apparatus is. How the structure is intended or not intended to be used does not affect or limit the actual structure of the apparatus. Therefore, the recitation of “said panel is not used as part of a filtration system” is merely a recitation of intended use and does not provide any further limitations to the actual structure of the apparatus and does not remove any particular type of art from consideration. There is nothing in the claims that recites a specific structure that would differentiate an apparatus or panel used for filtration from one that is not used for filtration. There is no structural difference taught or suggested to indicate that the apparatus/panel claimed in claims 1 and 28 could not be or would not be used for filtration beyond a mere recitation of intended use. Therefore, because the specification clearly teaches that filtration is a field of endeavor, filter art is considered analogous art and is will not be removed from consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778